DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehner (9,133,803) or in the alternative, claims 4-8 are obvious over Buehner (9,133,803).
Re claim 1, Buehner discloses a fuel injection device comprising:
a valve body (Fig. 2, 18) configured to sit on or separate from a seat (28);
a plurality of guides (30) configured to slidably guide the valve body; and
a plurality of flow channel portions (26) each formed between each guide adjacent circumferentially; and
a plurality of injection holes (Fig. 3, 32) formed downstream of the seat,
wherein, among the plurality of flow channel portions, a cross-sectional area of a first flow channel portion on a horizontal plane orthogonal to a central axis of the valve body is smaller than each of cross-sectional areas of the remaining flow channel portions on the horizontal plane (see figures 5 and 6), and
wherein the first flow channel portion is formed downstream in an injection-hole common oblique direction defined along all oblique directions of the plurality of injection holes at the horizontal plane (Figures 5 & 6, first flow channel portion 26, having a smaller cross-sectional area, is ‘downstream’ defined along all oblique directions of the plurality of injection holes at the horizontal plane).
Re claim 3, Buehner further discloses wherein, among the plurality of flow channel portions, a cross-sectional area of a second flow channel portion on the horizontal plane formed upstream in the injection-hole common oblique direction is second smallest (in other words pick one of the varying sized channels in figures 4-5 and then relate it to the smallest channel(s)).
Re claim 4, Buehner further discloses wherein the first flow channel portion and the second flow channel portion are formed at mutually opposed positions at the horizontal plane (at least a portion of the smallest [first] channel appears to be opposed to the second to smallest [second] channel in figures 4 and 5).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 5, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure), and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than the cross-sectional area of the first flow channel portion on the horizontal plane (shown to be larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 6, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure) is formed in an orthogonal direction orthogonal (perpendicular to the axis shown above in the annotated figure) to the injection-hole common oblique direction, and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion and the second flow channel portion on the horizontal plane (appears clearly larger than the smallest, slightly larger in figure 4).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 7, Buehner teaches a fourth flow channel portion is formed opposed to the third flow channel portion (i.e. the top channel) at the horizontal plane, and a cross-sectional area of the fourth flow channel portion on the horizontal plane larger than the cross-sectional area of the first flow channel portion on the horizontal plane (larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3, line 64 to col. 4, line 6).
Re claim 8, Buehner further discloses wherein a third flow channel portion (bottom right channel) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction,
and a fourth flow channel portion is formed opposed (top channel) to the third flow channel portion at the horizontal plane, and each of cross-sectional areas of the third flow channel portion and the fourth flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion (first appears to be the smallest) but fails to demonstrate that the second flow channel portion on the horizontal plane is smaller than the third and fourth.
However, Buehner also teaches adjusting the flow paths for different hole patterns and systems.
Therefore, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3, line 64 to col. 4, line 6).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Buehner does not teach the limitation of dependent claim 2, now amended into independent claim 1, applicant states that Buehner teaches away from these features to which applicant points to lines 39-42 of column 3 from Buehner as well as figure 3 of Buehner. More specifically applicant appears to point to the term “radial” as the reason for why applicant believes Buehner teaches away however neither this nor the rest of the citation or figure 3 appear to actually demonstrate a “teaching away” as applicant argues. Buehner discloses that the discharge orifices 32 “run inclined slantwise, radially outwards over the thickness of floor section 31 or of the spray orifice disk.” The same description applies to applicant’s figures as well, specifically looking at applicant’s figure 3, orifices 305 are also “inclined slantwise, radially outwards over the thickness of the floor section” which is essentially element 304. With this in mind, Buehner clearly does not teach away from the claimed invention. Furthermore, and more importantly, the limitation in question, “wherein the first flow channel portion is formed downstream in an injection hole common oblique direction defined along all oblique directions of the plurality of injection holes at the horizontal plane” is not further defined in the claims. The “injection hole common oblique direction” or even just the “oblique direction” itself has not been defined in such a way as to read over the prior art. The term oblique requires an angle that isn’t parallel or perpendicular. From this, the term “common” does not provide any further definition as the angles of applicant’s own injection holes aren’t all the exact same, again the aforementioned figure 3 which includes example injection holes 305a1 and 305d1 demonstrate distinctly different angles. This also lends to some confusion as injection hole 305a1 appears to be angled in an opposite direction from injection hole 305d1, albeit at less of an angle, which raises the question of what direction the flow out of injection hole 305a1 will actually be as applicant shows the flow is supposed to all be in the same direction according to figures 4-7 in applicant’s disclosure. Returning to the claim limitation in question, as the claims do not establish “an injection hole common oblique direction” (emphasis added) and the claims do not establish an “oblique direction” to associate with “all oblique directions” which as demonstrated aren’t all the same and appear to be at least somewhat in opposite directions, the injection holes in Buehner which are “inclined slantwise, radially outwards over the thickness of the floor section 31” would appear to fall right in line with the claimed language as none of the holes are angled in a parallel or perpendicular direction with regard to the floor 31, they are all oblique angles and as figures 5 and 6 demonstrate at least one region 26 has a smaller cross-sectional area compared to the other regions of 26 in what can be considered a downstream direction with regard to at least the injection holes that would be on the right half of figure 5 as presented in Buehner and as such there appears to be nothing in the claims that would preclude this prior art.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752